DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The Information Disclosure Statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS are being considered by the Examiner.
Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1 - 4, 7 – 11, 13, 14 and 16 - 19 are rejected under 35 U.S.C. 103 as being unpatentable over AISSI et al. (WO 2016/094122 A1) in view of Van Olst et al. (US 2012/0131100 A1).
Regarding Claim 1, AISSI et al. teaches
a headend system configured for: 
receiving a request to issue a global token for a plurality of meters, the request specifying a time duration for the global token [0030; 0057; 0060 “a request processor 304 may receive a request from a user device to provision a machine-to-machine device”; 0065 “The token generator 320 may register a user device that requests a 
determining the global token based on the time duration, wherein the global token is applicable to the plurality of meters and [0079]; and 
causing the global token to be broadcast via a broadcast network [0028; 0050; 0078; 0080]; and 
a plurality of meters installed at a plurality of geographical locations and in communication with the headend system through at least a network in a normal condition, wherein the broadcast network is distinct from the network, each meter of the plurality of meters configured for [0019; 0021; 0028; 0049 “the interface layer 218 may be configured to enable user interaction with the service provider 206 and/or one or more machine-to-machine devices 220… the user device 204 may identify a number of machine-to-machine devices 220 within its vicinity”; 0050; 0060; 0075; 0080; 0094; 0095]: 
receiving and verifying the global token [0028; 0079; 0097]; 
determining the time duration associated with the global token [0079]; and 
applying the global token by connecting premises associated with the meter to a resource distribution network for at least the time duration associated with the global token [0075; 0080; 0084; 0099; 0102], but does not explicitly teach a mesh network.
However, Van Olst et al. teaches a mesh network [0014].
Therefore, it would have been obvious to one of ordinary skill in the art, before

Regarding Claim 2, AISSI et al. in view of Van Olst et al. teaches the invention above. AISSI et al. continues to teach wherein the headend system is further configured for, prior to generating the global token, sending provisioning data to the plurality of meters via at least the network, the provisioning data comprising a global token table [0026; 0035 “a user device may be utilized to detect local machine-to-machine devices…Once detected, the user device may receive a selection of at least one of the machine-to-machine devices from a user of the user device...the service provider computer may send…consumer information may include an access credential, consumer identifier, and/or policy set information”; 0077], but does not explicitly teach a mesh network.  
However, Van Olst et al. teaches a mesh network [0014].  Claim 10 and 13 are rejected for similar reasoning.
Regarding Claim 3, AISSI et al. in view of Van Olst et al. teaches the invention above.  AISSI et al. continues to teach wherein the global token table comprises a list of global tokens that are acceptable at the plurality of meters and a time duration associated with each global token in the list of global tokens [0026; 0099].  Claims 11 and 18 is rejected under similar reasoning.  
Regarding Claim 4, AISSI et al. in view of Van Olst et al. teaches the invention above.  AISSI et al. continues to teach wherein verifying the global token comprises determining that the global token is in the list of global tokens, wherein determining the 
Regarding Claim 7, AISSI et al. in view of Van Olst et al. teaches the invention in Claim 1.  AISSI et al. continues to teach wherein the global token is received from a device coupled to the meter; and the meter is further configured for: generating and transmitting an event message to the headend system via at least the mesh network, wherein the event message comprises the global token [0094; 0095].  Claims 16 is rejected under similar reasoning. 
Regarding Claim 8, AISSI et al. in view of Van Olst et al. teaches the invention above.  AISSI et al. continues to teach wherein the headend system is further configured for: in response to receiving the event message, verifying that the global token specified in the event message was generated by the headend system; in response to determining that the global token specified in the event message was not generated by the headend system, transmitting to the meter a notification indicating that the global token was not generated by the headend system; and wherein the meter is further configured for in response to receiving the notification indicating that the global token was not generated by the headend system; and disconnecting the premises associated with the meter from the resource distribution network [0082].  
Regarding Claim 14, AISSI et al. in view of Van Olst et al. teaches the invention in Claim 13.  AISSI et al. continues to teach receiving a second global token table from the headend system via at least the mesh network, wherein the second global token table comprises a second list of global tokens and a time duration associated with each .
5.	Claims 5, 6, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over AISSI et al. in view of McCanna et al (US 2013/0326214 A1).
Regarding Claim 5, AISSI et al. in view of Van Olst et al. teaches the invention in Claim 3.  AISSI et al. does not explicitly teach wherein each global token in the list of global tokens is used once, and wherein the meter is further configured for, after applying the global token, updating an application flag for the global token to indicate that the global token has been used in the global token table. 
However, McCanna et al. teaches wherein each global token in the list of global tokens is used once, and wherein the meter is further configured for, after applying the global token, updating an application flag for the global token to indicate that the global token has been used in the global token table [0059; 0066].  
Therefore, it would have been obvious to one of ordinary skill in the art, before
the effective filing date of the claimed invention, to integrate the digital revocation status as disclosed by McCanna et al. to prohibit operations.  Claim 12 is rejected under similar reasoning.
Regarding Claim 6, AISSI et al. in view of Van Olst et al. teaches the invention in Claim 1.  AISSI et al. wherein each global token in the list of global tokens is used once, and wherein the meter is further configured for, after applying the global token, updating an application flag for the global token to indicate that the global token has been used in the global token table.  

Conclusion
The prior art as cited on the 892 is made of record and not relied upon but
considered pertinent to applicant's disclosure.                                                                                                      
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAKIA LEFFALL-ALLEN whose telephone number is (571)270-1219. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick McAtee can be reached on 571-272-7575. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-




/Nakia Leffall-Allen/Examiner, Art Unit 3685

/PATRICK MCATEE/Supervisory Patent Examiner, Art Unit 3685